                          Case 7:18-mc-00466-VB Document 4 Filed 10/09/18 Page 1 of 3

                                                  MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                             DEFENDANTS

 David Maher                                                         Compass


Attomey'S (Firm Name, Address, and Telephone Number)                   Attorneys (If Known)
 Kathy Marks
 Yankwitt LLP                                                        Timothea Letson
 140 Grand Street, Suite 705
 WhitePlains. NY 10601                                               Compass General Counsel
 (914)686-1500



DESCRIPTION OF CASE                                         Has this or a similar case been previously tiled in SDNY ?

Motion to compel production of
documents pursuant to subpoena duces
tecum issued June 28, 2018                                  No?        Yes?          Judge Previously Assigned

                                                            If yes, was this case: Vol. |_|      Invol.        Dismissed. No     Yes

                                                            Ifyes, give date _& Case No.

NATURE OF CASE


    !"! M 08-85 Motion to Compel                                                  M 26-2 Application to Enforce Administrative Order
        M 08-85 Motion to Quash                                                    Rule 5A Rule of Division of Business among District
                                                                                  Judges
    r~| M 08-86 Internet Infringement
                                                                                  M 28 Warrant for Entry & Inspection of Premises
      M 08-88 Surety Companies
    f—|
      M 08-425 Sureties Proceedings                                           [—]M 29 Privacy Act Application
                                                                                M 30 Privacy Act Application
          M 09-282 Attorney Change of Name
                                                                                M 31 Order of Commodity Exchange Commission
          M 11-03 SEC Litigation to Freeze Account
                                                                                  Directing Person to Pay Money
          M 11-188 Subpoenas - Habeas Corpus
                                                                                M 32 Petition for Writ to Produce Federal Prisoner in
          M 11-189 Subpoenas - Habeas Corpus                                      State Court
    n M 16-88 Sale of Unclaimed Seamen's' Effects                                M 33 Inspection Warrant - Department of Energy
    1I M 18-66 Forfeiture Proceedings - Funds Held in trust.                  Q M 34 Order of Another District Court that the State
       28 USC 1746                                                               Court Produce
    11 M 18-302 Registration of a Judgment from Another                         M 35 Order to Stay Transfer of Federal Prisoner
        District
                                                                                  M 36 National Labor Relations Board
    1I M 18-304 Administrative Subpoena Proceedings                               M 37 Application to Re-Open Civil Case(s) that are
    I1 M 18-305 Registration ofStudent Loan Judgment                               more than 25 years old
       M 18-981 Nonjudicial Civil Forfeiture Proceeding
                                                                              ["] M 38 Application for Reassignment of Bankruptcy
       M 19-25 Order Authorizing IRS Officerto Enter                               Proceeding
        Premises for Levy                                                         M 39 Application for Discovery and Inspection of
       M 19-58 General Bonds in Admiralty Purs. to Local                           Defendant Detained in Federal Prison
       Admiralty Rule 8                                                           M 41 Order of Return of 28:2254/2255 Petition
    D M 19-63 Receivers - Property in Other Districts                             M 42 Order Denying Stay of Deportation
     n M 19-78 Denial to Sue In Forma Pauperis                                     M 43 Contempt of Court in Bankruptcy
         M 22-1 Designation by U.S. Attorney of Individual to                     M 44 Claim Compensation under Longshoremen &
         accept service of summons and complaint                                   Harbor Workers Compensation Act
         M 22-2 Designation of individual to issue certified
                                                                              [-] M 46 Order From Another District for Public Viewing
         copies in bankruptcy part                                                                         -
                                                                              [_] M 47 Bankruptcy Cases Before Appeal Filed
     [_] M 23 Petition to Perpetuate Testimony
                                                -                             [I M 47B Transmission of Proposed Findings of Fact and
     Q M 25-1 Order for Entry to Effect Levy IRS Matter                            Conclusions of Law
         M 25-2 Permission to have access to safe deposit                         M  48 Application for Appointment of Counsel - No Case
                                                                              [~]
          boxes                                                                    In This Court
         M 26-1 Proceeding to Enforce OrderofAdministrator-                       M 49 Order Denying Commencement of Civil Action
          National Credit Union
           Rev. 06/2017
                  Case 7:18-mc-00466-VB Document 4 Filed 10/09/18 Page 2 of 3
NATURE OF CASE CONTINUED

      M 51 Order to Show Cause - Case Being Transferred            M 71 Application re: Federal Rules Cr. 11(e)(2)
      from Northern District of New York                           M 72 Order of Attachment of Another District - EDNY
      M 52 Application for Leave to File a Complaint               M 73 Subpoena to Government Agency
      M 53 Order Barring Individual from Entering                  M 75 Application for Writ of Garnishment
       Courthouse Building
                                                               Q M 76 Central Violations Bureau
  Q   M 54 Immigration Naturalization - Order Delaying
                                                                   M 77 Application to have subpoena issued to person
       Deportation
                                                                    living in this district regarding action in foreign country
      M 55 Petition for Appointment of Impartial Umpire -          ortribunal
       Labor Management Relations Act and Others
                                                               [_] M 90 Order of Attachment
      M 58 Application for Extension ofTime to File Petition
                                                                   M 93 Letters Rogatory
      for Removal
                                                                   M 94 Other
      M 59 Application to Produce Federal Prisoner in State
       Court
  [_| M 67 Notice of Eviction to Squatters (USA Cases)
                         Case 7:18-mc-00466-VB Document 4 Filed 10/09/18 Page 3 of 3
DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:


JUDGE                                            MISCELLANEOUS CASE NUMBER

NOTE: Please submit at the time of filing an explanation of why cases are deemed related


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, 1 HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




CHECK ONE: AT LEAST ONE PARTY IS PRO SE      No |1       Yes [
CHECKONE:THISACTIONSHOULDBEASSIGNEDTO                  WHITE PLAINS Q         MANHATTAN   ["]


DATE              SIGNATURE OF ATTO.RNEY OF RECORD                      ADMITTED TO PRACTICE IN THIS DISTRICT
                                    ^   /^
 10/9/2018                                                             U.S. GOVERNMENTATTORNEY


                                                                 a     N0


                                                                 !"! YES (DATE ADMITTED MO.
                                                                                             07      YP.
                                                                                                           1987,
 RECEIPT#
                                                                     ATTORNEY BAR CODE # 2062594




 Ruby J. Krajick, Clerk of Court,                              Dated

byRev. 06/2017
